Citation Nr: 0407552	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  98-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.  

4.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran a compensable rating for his 
chondromalacia of the right knee and keloid of the left knee.  
He was awarded a 10 percent rating for his chondromalacia of 
the left knee.  In August 1996, he responded with a Notice of 
Disagreement regarding these determinations.  He was sent a 
Statement of the Case on these issues in December 1997, and 
he filed a VA Form 9 in January 1998, perfecting his appeal.  
In a July 1998 written statement, the veteran withdrew his 
appeal of the issue of an increased rating for a keloid of 
the left knee.  Therefore, this issue is no longer before the 
Board.  See 38 C.F.R. § 20.204 (2003).  

In a December 1997 rating decision, the veteran was awarded a 
10 percent disability rating for his chondromalacia of the 
right knee.  The RO also denied a total disability rating 
based on individual unemployability, and found no new and 
material evidence had been submitted with which to reopen his 
claim for service connection for a low back disability.  In 
February 1998, he filed a Notice of Disagreement regarding 
the denial of a total disability rating based on individual 
unemployability and the finding that no new and material 
evidence had been submitted with which to reopen his back 
claim.  He was sent an April 1998 Statement of the Case on 
these issues, and that same month filed a VA Form 9, 
perfecting his appeal of this issue.  

In July 1998, the veteran testified before a hearing officer 
at the RO, and in January 2001, he testified before the 
undersigned member of the Board.  

In an April 2002 rating decision, the RO reduced the 
veteran's disability ratings for his chondromalacia of the 
knees from 10 to noncompensable, effective July 1, 2002.  He 
responded by filing a timely Notice of Disagreement, 
initiating an appeal of this reduction.  However, in a 
subsequent August 2002 rating decision, the RO restored the 
veteran's 10 percent ratings for his knee disabilities, 
rendering moot the issues of the propriety of the original 
reductions.  Therefore, these issues are no longer on appeal 
before the Board.  

The veteran's case was previously presented to the Board in 
April 2000 and March 2001; on each occasion, it was remanded 
for additional development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's chondromalacia of the right knee results in 
extension to 0º and flexion to 115º, with no evidence of 
lateral instability or recurrent subluxation.  

3.  The veteran's chondromalacia of the left knee results in 
extension to 0º and flexion to 115º, with no evidence of 
lateral instability or recurrent subluxation.  

4.  In a May 1989 rating decision, the RO denied the 
veteran's application to reopen his service connection claim 
for a low back disability, and the veteran did not file a 
timely appeal of this decision.  

5.  Subsequent to the RO's May 1989 rating decision, the 
veteran has submitted additional evidence which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is, in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of his service connection claim for a back disability.

6.  Credible medical evidence has not been presented 
indicating the veteran's degenerative disc disease of the 
lumbosacral spine results from an injury incurred during 
military service.  

7.  Credible medical evidence has not been presented 
indicating the veteran's degenerative disc disease of the 
lumbosacral spine is due to or the result of his service-
connected bilateral chondromalacia of the knee.  

8.  The veteran has been awarded service connection for 
chondromalacia of the right knee, with a 10 percent rating, 
chondromalacia of the left knee, with a 10 percent rating, 
and a keloid scar of the left knee, with a 10 percent rating.  
His combined rating is 30 percent.  

9.  The evidence does not demonstrate that the veteran's 
service-connected disabilities are of such severity as to 
preclude gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for the veteran's chondromalacia of the right knee 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260-61 (2003).  

2.  The criteria for an increased rating in excess of 10 
percent for the veteran's chondromalacia of the left knee 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260-61 (2003).  

3.  The May 1989 unappealed rating decision denying the 
veteran's application to reopen his service connection claim 
for a low back disability is final, and may only be reopened 
based on the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).  

4.  Evidence submitted since the RO's 1989 rating decision is 
new and material with respect to the claim for service 
connection for a back disability, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a) (2003).  

5.  Entitlement to service connection for a back disability 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2003).  

6.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  
38 C.F.R. §§ 3.340, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159); see also Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  By virtue of the 
December 1997 and April 1998 Statements of the Case, the 
various Supplemental Statements of the Case, and the Board's 
prior remand, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
The veteran has reported that he received medical care at the 
VA medical center in Memphis, TN, and these records were 
obtained.  No private medical records have been obtained, as 
no such records have been identified by the veteran.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, the veteran has been afforded numerous 
VA medical examinations during the pendency of his appeal.  
For these reasons, his appeal is ready to be considered on 
the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in February 2003 detailing the evidence that was 
necessary to substantiate his claims.  However, because of 
the changes in the law introduced by the Veterans Benefits 
Act of 2003, the VA may proceed on a decision in the present 
case.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[No. 01-944 (U.S. Vet. App. Jan. 13, 2004)].  Whereas, 
Quartuccio required VA to inform "the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide," 38 C.F.R. 
section 3.159(b) added a fourth element, according to the 
Court.  The VA must "'also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.'" (Pelegrini, quoting 38 C.F.R. § 3.159(b)(1)).  
"In other words, as a fourth element of the requisite notice, 
the Secretary must tell the claimant as to the matter at 
issue to 'give us everything you've got pertaining to your 
claim(s)', or something to that effect."  Id. 

The Court also held that 38 U.S.C.A. § 5103(a) requires the 
VA to provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claims 
on appeal prior to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to 
RO's initial decision, the RO again considered the veteran's 
claims on several occasions, most recently in August 2003.  
Following the passage of the VCAA, the RO provided notice to 
the veteran of the laws and regulations governing the claim 
on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain, as has already 
been discussed above.  Thereafter, the veteran's claim was 
reconsidered in August 2003 in light of the additional 
development performed subsequent to the passage of the VCAA.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

I.  Increased ratings - Chondromalacia of the knees

The veteran seeks increased ratings for his service-connected 
chondromalacia of the knees.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's chondromalacia of the knees is currently rated 
under Diagnostic Code 5260, for limitation of flexion of the 
knee.  Under Diagnostic Code 5260, a 10 percent rating is 
assigned for flexion limited to 45º, a 20 percent rating is 
assigned for flexion limited to 30?, and a 30 percent rating 
is assigned for flexion limited to 15?.  Diagnostic Code 
5261, for limitation of extension of the knee, states that a 
10 percent rating will be assigned for extension limited to 
10º, a 20 percent rating will be assigned for extension 
limited to 15?, a 30 percent rating for 20? of extension, and 
a 40 percent rating will be assigned for 30? of extension.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2003).  
Normal knee joint motion is from 0º extension to 140º of 
flexion.  38 C.F.R. § 4.71, Plate II (2003).  

The veteran underwent a VA orthopedic examination in July 
1996.  He reported a history of bilateral knee pain since 
service, for which he takes medication.  Occasionally he 
experienced swelling of the knees, and he cannot stay on his 
feet for too long a time.  Objective physical evaluation 
revealed the veteran to move guardedly, but without an 
antalgic gait.  He reported marked pain of the patella on the 
patellofemoral compression test, more so on the right than 
the left.  Reflexes were absent in the knees and ankles.  
Both knees were stable in the anteroposterior and 
mediolateral planes.  He could extend both knees fully, but 
could not flex his right knee beyond 30º and his left knee 
beyond 40º due to pain.  However, the examiner observed the 
veteran sitting in the dependent position, with his knees 
flexed at 90º.  X-rays of the knees were negative.  The final 
diagnosis was of chondromalacia of the knees.  

The veteran was again examined by VA personnel in August 
1998.  He again reported a history of bilateral knee pain 
since service, for which he takes pain medication.  On 
physical examination, he appeared to walk with a limp, and 
his walking range was limited secondary to his low back pain.  
His left knee was without any tenderness or effusion.  Deep 
tendon reflexes were absent across the knees and ankles.  He 
had extension to 0º and flexion to 115º of the right knee, 
and extension to 0º and flexion to 115º of the left knee.  An 
X-ray of the left knee was within normal limits.  No X-ray of 
the right knee was performed at that time.  

The veteran was next examined by VA in July 2001.  He 
reported chronic bilateral knee pain which worsens with 
activity, for which he takes pain medication.  His pain is 
generally worse in his right knee.  His gait was guarded, but 
not antalgic.  Deep tendon reflexes were absent in the knees 
and ankles.  He had extension to 0º and flexion to 130º in 
both knees.  Patellofemoral crepitus and grind were absent 
bilaterally.  He was stable to Lachman's, varus, valgus, and 
anterior and posterior drawer's tests bilaterally.  
McMurray's sign was also negative.  No effusion or erythema 
was present in either knee.  X-rays of both knees were within 
normal limits, with no evidence of arthritis.  

The veteran's knees were most recently examined in July 2002.  
His history of bilateral knee pain, especially with weight 
bearing, was noted.  On physical examination, the veteran's 
gait was slow and cautious, but with no definite limp.  He 
used a cane.  The patellofemoral joint was tender 
bilaterally.  Range of motion of the right knee was from 0-
115º, with guarding and pain on motion.  Range of motion of 
the left knee was from 0-120º, also with guarding and pain on 
motion.  No ligamentous instability was observed in either 
knee.  Strength was 5/5 in the lower extremities, and 
sensation to light touch was intact, but reflexes were absent 
at the ankle.  Reflexes at the knees were slightly positive 
on the left and absent on the right.  The prior diagnoses of 
bilateral chondromalacia patella were confirmed.  The 
examiner also stated that while pain during flare-ups or with 
increased use could further limit the veteran's range of 
motion, it would not be feasible to attempt to express any 
additional impairment in terms of additional limitation of 
motion.  

VA outpatient treatment records confirm that the veteran has 
sought VA treatment for bilateral knee pain on an 
intermittent basis since the mid-1990's.  He also testified 
at his July 1998 RO hearing and his January 2001 travel Board 
hearing that his knee pain limits his mobility, as he cannot 
walk any long distances secondary to knee pain.  

Overall, the preponderance of the evidence is against an 
increased rating in excess of 10 percent for either knee.  In 
July 1996, the veteran's flexion was limited to 30º on the 
right and 40º on the left, but the examiner observed him 
sitting in a chair with both knees flexed to 90º; thus, the 
July 1996 examination findings cannot be taken at face value.  
On other recent examinations, the veteran has had extension 
to at least 0º and flexion to at least 115º bilaterally.  
Neither of these findings warrants an increased rating in 
excess of 10 percent under the applicable diagnostic 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-61 
(2003).  Also, the medical record does not reflect any 
additional impairment or limitation of motion based on 
instability, excess fatigability, pain, weakness, or 
incoordination of either knee.  On examination in July 2002, 
the VA examiner noted that while pain, and pain with use, of 
the veteran's knees could result in additional functional 
impairment, it was "not feasible" to express this 
additional impairment in terms of additional limitation of 
motion.  Therefore, an increased rating based on such factors 
is not warranted.  See DeLuca, supra.  

The Board has considered other potentially applicable 
Diagnostic Codes.  While Diagnostic Codes 5256, for ankylosis 
of the knee, and 5262, for impairment of the tibia and 
fibula, offer ratings for the knee in excess of 10 percent, 
the medical record does not reveal these disabilities.  
Neither ankylosis nor disunion or malunion of the tibia or 
fibula of either knee have been noted in the present case.  

In considering the veteran's claim, the Board is cognizant of 
VA General Counsel Opinion 23-97, which holds that in certain 
cases where the veteran has both limitation of motion and 
instability of the affected knee joint, a separate 
compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  
However, according to the July 1996, July 2001, and July 2002 
VA examination reports, the veteran does not have instability 
of either knee joint; thus, a separate evaluation for 
instability is not warranted at this time for either knee.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral knee disabilities have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's chondromalacia of the right and left knees.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  Because 
a preponderance of the evidence is against the award of a 
rating in excess of 10 percent for either knee, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

II.  New and material Evidence - Back disability

The veteran seeks to reopen his claim for service connection 
for a low back disability.  In a September 1977 rating 
decision, he was denied service connection for a back 
disability.  The RO found that while the veteran was treated 
during military service for an acute back strain, he had no 
subsequent back disability at service separation, or at the 
time he initially filed for service connection.  In a May 
1989 rating decision, the RO denied the veteran's application 
to reopen his service connection claim for a back disability; 
it found no new and material evidence had been submitted.  
The veteran did not appeal this 1989 RO decision, and it 
became final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Subsequent to the RO's May 1989 denial of his application to 
reopen, the veteran submitted additional medical records 
regarding his claimed low back disability.  Because at least 
some of this evidence is both new and material, his claim for 
service connection for a low back disability will be reopened 
by the Board.  

Subsequent to the RO's May 1989 denial, the veteran's 
lumbosacral spine has been examined on several occasions by 
the VA.  He was most recently examined in July 2002, at which 
time X-rays were performed.  According to the X-ray report, 
the veteran's lumbosacral spine had a small osteophyte at L5, 
as well as narrowing at L5-S1, suggestive of early 
degenerative disc disease.  Based on these findings and his 
own physical examination of the veteran, a VA examiner 
diagnosed chronic low back pain with a history of 
degenerative disc disease.  

The Board notes first that the July 2002 examination report 
is new, in that it was not of record at the time of the most 
recent denial, in 1989.  Additionally, it is not cumulative 
and redundant of evidence already of record, as it verifies a 
current low back disability; no such evidence was of record 
at the time of the 1989 denial.  When the RO declined to 
reopen the veteran's claim in 1989, it found no new and 
material evidence had been received since the initial 1977 
denial, which found no post-service evidence of a low back 
disability.  Because the July 2002 VA examination report 
establishes a current low back disability, it is material, as 
it relates to an unestablished fact necessary to substantiate 
the claim.  Additionally, this evidence, when considered with 
the veteran's service medical records, which reflect 
treatment for a low back disability, raises a reasonable 
possibility of substantiating the claim at issue.  The Board 
notes that potentially new and material evidence need not be 
sufficient to convince the VA to reverse a prior decision; it 
need only "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability."  Hodge at 1363.

Based on the above, the Board finds the July 2002 VA 
examination report to be both new and material evidence.  The 
veteran having submitted new and material evidence, his claim 
for service connection for a back disability must be reopened 
and considered on the merits.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).  

III.  Service connection - Back disability

As is discussed above, the veteran's claim for service 
connection for a back disability has been reopened by the 
Board.  Generally, such an action requires remand to the RO, 
the agency of original jurisdiction, for initial 
consideration of the veteran's reopened claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, in an 
August 2003 rating action, the RO determined that new and 
material evidence had been submitted, and reconsidered the 
veteran's claim on the merits, in light of all evidence of 
record.  Therefore, because the RO has already considered the 
veteran's claim on the merits, no prejudice to the veteran 
results from the Board doing the same at this time.  

The veteran seeks service connection for a low back 
disability.  He has alleged both that his current low back 
disability resulted from an in-service low back disability, 
and that it is due to or the result of his service-connected 
bilateral knee disability.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).  Service connection may be awarded for any disability 
which is due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2003).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records reflect that he was 
treated in February 1976 for pain in the middle of his back.  
A mid back strain and spasms were diagnosed, and he was given 
medication.  In September 1976, he sought treatment for low 
back pain following a motor vehicle accident.  His gait and 
deep tendon reflexes were within normal limits, and he was 
able to touch his toes.  His back was tender to palpation.  
The impression was of an acute back strain, and he was given 
medication and ordered to rest.  In November 1976, he was 
examined pursuant to service separation, and no abnormalities 
or disabilities of the back were noted.  

Following service, the veteran was examined by the VA in May 
1978.  No abnormalities of the back or spine were noted at 
that time.  In June 1995, he sought treatment for chronic low 
back pain present since 1985, according to his reported 
history.  A back strain with sciatica was diagnosed, and he 
was given medication.  A physical therapy consultation was 
also recommended.  Thereafter, he was seen on several 
occasions for chronic low back pain.  A July 1997 physical 
therapy notation reflects the veteran's reports of low back 
pain with "onset 1970's while in service lifting 
equipment."  

The veteran underwent VA orthopedic examination in July 2001.  
He reported an initial low back injury during service, for 
which he received treatment.  Thereafter, he generally had 
few incidents of back pain until 1994, when he again injured 
his back while lifting some boxes at work.  Since that time 
he has had recurrent moderate to severe low back pain.  
Physical evaluation revealed no tenderness of the back to 
palpation.  Straight leg raising was negative in the seated 
position.  He refused to perform range of motion studies 
secondary to reported pain.  Mechanical low back pain with 
degenerative disc disease was diagnosed.  

The veteran's spine was again examined by a VA examiner in 
July 2002.  Prior to the examination, the veteran's medical 
history, as contained in his claims folder, was reviewed.  
The examiner noted the veteran's history of bilateral knee 
disabilities, as well as his reported low back pain.  After 
objective physical examination and review of x-rays, the 
examiner diagnosed chronic low back pain with a history of 
degenerative disc disease of the lumbosacral spine.  He 
further stated that while an etiological relationship between 
the veteran's bilateral chondromalacia and his low back 
disability was a "possibility," such a finding was 
"speculative in nature" and "would not rise to the 
standard of reasonable medical certainty or even as likely as 
not."  

In a subsequent January 2003 medical opinion statement from 
the same examiner, he discussed whether a nexus existed 
between the veteran's in-service low back injury and his 
current low back pain and degenerative disc disease of the 
lumbosacral spine.  After reviewing the veteran's medical 
history in detail, the examiner noted that while the veteran 
was diagnosed with a back strain during service, his 
subsequent service separation examination was negative for 
any low back disability.  Thereafter, the veteran received 
infrequent treatment for his low back in the years 
immediately after service.  Based upon his review of the 
record, the examiner concluded while an etiological 
relationship between the veteran's in-service back strain and 
his current low back disability was "a possibility," such a 
finding would be "speculative in nature."  Furthermore, the 
possibility of such a relationship did not "rise to the 
level of reasonable medical certainty or as likely as not."  
Overall, the examiner found it "unlikely that [the veteran's 
current] degenerative disc disease is related to any back 
pain described in the service medical records."  

The preponderance of the evidence is against the veteran's 
claim for service connection for a back disability.  The 
medical evidence of record indicates that a medical nexus 
between his current degenerative disc disease of the 
lumbosacral spine and either his service-connected bilateral 
knee disabilities, or any in-service back injury, is 
"speculative" and "does not rise to the level of 
reasonable medical certainty or as likely as not."  While 
the 1997 physical therapy notation reflects the onset of low 
back pain during military service, this notation is merely a 
reflection of the veteran's self-reported medical history.  A 
medical assessment based solely or in part on the veteran's 
self-reported, and possibly inaccurate, medical history is of 
little probative weight.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  No 
medical expert has suggested that the veteran's back 
disability is either the result of an in-service injury, or 
his service-connected knee disabilities.  Because the 
preponderance of the medical evidence is against the 
veteran's claim, service connection for a back disability 
must be denied.  

The veteran himself has alleged that his current low back 
disability results from a back injury incurred in service or, 
in the alternative, is due to or the result of his service-
connected bilateral knee disability.  However, as a 
layperson, his opinions regarding medical etiology and 
causation are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a back disability.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV. Total disability rating based on individual 
unemployability

The veteran also seeks a total disability rating due to 
individual unemployability.  A total disability rating based 
on individual unemployability may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disability.  38 U.S.C.A. §§ 501, 1155 (West 
2002); 38 C.F.R. § 4.16 (2003).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2003).  If the veteran's service connected 
disability or disabilities do not equal the percentage 
requirements of § 4.16(a), § 4.16(b) provides that veterans 
may have their cases submitted to the Director, Compensation 
and Pension Service, for extra-schedular consideration if the 
RO determines that they are unemployable by reason of their 
service connected disabilities.  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2003).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2003).  Factors to be 
considered will include the veteran's employment history, 
educational attainment, and vocational experience.  38 C.F.R. 
§ 4.16 (2003).  

In the present case, the veteran has been awarded service 
connection for bilateral chondromalacia of the knees, with a 
10 percent rating assigned for each knee, and for a keloid 
scar of the left knee, with a 10 percent rating, for a 
combined rating of 30 percent.  Clearly, this rating does not 
meet the specific percentage requirements of § 4.16(a), and 
the RO reviewed the evidence and determined that no basis 
existed upon which to submit the veteran's case for extra-
schedular consideration pursuant to 38 C.F.R. § 4.16(b).  In 
light of the evidence, the RO's finding is upheld, for the 
reasons to be discussed below.  Aside from his own 
contentions, the veteran has not offered any evidence to 
support his assertions of unemployability due solely to his 
service connected disabilities.

The veteran has worked in a variety of capacities for several 
different employers during the 1990's.  These periods of 
employment have generally lasted less than a year.  According 
to a statement from a temporary employment agency, the 
veteran was terminated from that position "due to 
attendance."  His other employers have offered no 
explanation for the veteran's termination.  No employer has 
stated the veteran was terminated due to physical disability.  

In reaching a determination in this situation, the analysis 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Van Hoose v. Brown, 4 Vet. App. 361 (1993), was considered.  
The Court held that for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes his case outside the 
norm, with respect to a similar level of disability under the 
rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2003).  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  In the 
present case, the veteran has offered only his own 
contentions that his service-connected disabilities alone 
preclude any gainful employment.  However, the veteran's lay 
assertions regarding medical diagnosis and/or opinion are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The remaining evidence of record does not contain 
any opinion from a competent medical expert indicating the 
veteran's service-connected disabilities preclude employment.  
In conclusion, no evidence of record, such as a medical 
opinion or repeat hospitalizations, suggests the veteran's 
service connected disabilities preclude all forms of 
substantially gainful employment.  The veteran has a high 
school education and was able to maintain employment, albeit 
sporadically, for many years following service.  The veteran 
himself has presented no objective evidence indicating his 
case is unusual or exceptional, or otherwise outside the 
norm.  No evidence submitted by the veteran indicates a 
degree of impairment outside of that considered by the rating 
schedule and due solely to his service connected disabilities 
which renders the veteran unemployable.  For these reasons, 
entitlement to a total disability rating based on individual 
unemployability is denied by the Board, and referral to the 
Director, Compensation and Pension Service, for an 
extraschedular evaluation under 38 C.F.R. § 4.16(b) is not 
warranted.  


ORDER

Entitlement to disability ratings in excess of 10 percent for 
the veteran's chondromalacia of the right knee and of the 
left knee, respectively, is denied.  

Having submitted new and material evidence, the veteran's 
claim for service connection for a back disability is 
reopened.  

Entitlement to service connection for a back disability is 
denied.  

Entitlement to a total disability rating based on individual 
unemployability is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



